Citation Nr: 0530029	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-33 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a lung disorder to 
include as a result of ionizing radiation and/or asbestos 
exposure.

3.  Entitlement to service connection for pneumonia to 
include as a result of ionizing radiation and/or asbestos 
exposure.

4.  Entitlement to service connection for baldness as a 
result of ionizing radiation.

5.  Entitlement to service connection for residuals of a left 
hand fracture.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1959 to 
October 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Reno, Nevada Regional 
Office (RO), which denied the veteran entitlement to service 
connection for the disorders at issue. 

In January 2004, the veteran appeared at the RO and offered 
testimony in support of his claims before the undersigned 
Veterans Law Judge.  A transcript of the veteran's testimony 
has been associated with his claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss, a lung disorder, pneumonia, and 
residuals of a left-hand fracture are not currently shown.

2.  Baldness is not shown to be in any way attributable to 
service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss, a lung disorder, pneumonia, and 
residuals of a left hand fracture were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1133, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Baldness was not incurred in or aggravated by service.  
38 U.S.C.A.  §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2005).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above and a December 2003 
statement of the case.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, by way of letters dated in November 2002 and 
December 2003, the RO specifically informed the veteran of 
the information and evidence needed from him to substantiate 
his claims, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably private treatment records have been 
obtained and associated with his claims file.  There is no 
identified evidence that has not been accounted for and the 
veteran has been given the opportunity to present testimony 
in support of his claim.  

The Board notes the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
his case and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that VA 
has satisfied both its duty to notify and assist the veteran 
in this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Merits of the Claims Presented

In hearing testimony and other statements on file, the 
veteran argues that his claimed disorders originated in 
service or are otherwise the result of his period of active 
duty.  In this regard he claims that he has bilateral hearing 
loss resulting from acoustic trauma connected with his duties 
as a sonar operator aboard several naval vessels.  He avers 
that he has a lung disorder and pneumonia, which he claims is 
a manifestation of his lung disorder, as a result of exposure 
in service to asbestos and/or ionizing radiation.  He further 
contends that his baldness is the result of exposure to 
ionizing radiation.  Lastly, he maintains that he sustained 
an injury to his left hand in service resulting in a fracture 
that was improperly set by a naval corpsman. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and certain specified disorders, to 
include arthritis and sensorineural hearing loss, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease will be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for a disorder, which is claimed to be 
attributable to ionizing radiation exposure during service, 
can be accomplished in three different ways.  Ramey v. Brown, 
9 Vet. App. 40, 44 (1996).  First, there are specific types 
of cancer, which may be presumptively service connected.  See 
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(d).  Second, 
38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" 
which will be service connected providing that certain 
conditions specified in that regulation are met.  Third, 
direct service connection can be established by showing that 
the disability was incurred or aggravated in service or was 
the result of disease or injury in service.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
   
Here, the veteran's service medical records are negative for 
any complaint and/or findings of the claimed disorders.  
Service medical records do show that in September 1962 the 
veteran was evaluated and treated for an episode of 
bronchitis.  A chest x-ray was negative.  The veteran's 
service medical records also include a record of the 
veteran's exposure to ionizing radiation between August 1962 
and April 1964 while a crewmember of he USS Patrick Henry.  
His accumulative total dose during this period is recorded as 
0.164 rem.  It was noted in October 1963, in connection with 
a reenlistment examination that the veteran's exposure at 
that time was 0.119 rem and that no overexposure had been 
received.  On the veteran' s October 1967 medical examination 
for service discharge a clinical evaluation of the veteran's 
head, lungs, and upper extremities, found no abnormalities.  
The veteran's hearing was 15/15, whispered voice, 
bilaterally. 

Post service, there is no showing of any degenerative 
disorder or sensorineural hearing loss within the one-year 
period immediately following the veteran's discharge from 
service in October 1967.  In fact, the post service medical 
records consist solely of records of treatment provided to 
the veteran by his private physician from March 1975 to 
December 1988.  These records show treatment for various 
disabilities to include episodes of bronchitis and upper 
respiratory infections, but do not show hearing loss, a lung 
disorder, and/or a hand disorder.  Nor do these records make 
any reference to pneumonia or baldness.

While the veteran asserts that he has bilateral hearing loss, 
a lung disorder, pneumonia, and residuals of a left hand 
injury attributable to service, there is no medical evidence 
of any of these conditions. In the absence of proof of a 
present disability there can be no valid claim. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically 
limits entitlement to service-connected disease or injury to 
cases where such incidents have resulted in a disability). 
Consequently, absent medical evidence of current disability, 
service connection cannot be granted for these claimed 
disorders. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (A veteran seeking disability benefits must establish 
the existence of a disability and a connection between the 
veteran's service and the disability.).  

Furthermore, to the extent that the veteran has existing 
hearing loss, lung disorder, pneumonia, and residuals of a 
left hand injury, there is, in addition to no objective 
evidence of these disorders, no competent medical evidence 
such disorders are attributable to service to include any in-
service injury.  Only the veteran himself has offered 
opinions linking his claimed disorders to service, and the 
record does not reflect that the veteran has the requisite 
medical background or training so as to render competent his 
opinions as to questions of medical diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   

As to the veteran's baldness, this is not a radiogenic 
disease under 38 C.F.R. § 3.311(b)(2), or a disease specific 
to radiation exposed veterans under 38 C.F.R. § 3.309(d).  
The veteran's condition is not listed under 38 C.F.R. 
§ 3.311(b)(2) as a radiogenic diseases nor under 38 C.F.R. 
§ 3.309(d) as a disease specific to radiation-exposed 
veterans.  Thus, the veteran's baldness is not entitled to a 
presumption of service connection under these regulatory 
provisions,  notwithstanding his documented exposure to 
radiation in service.  Further in the absence of competent 
(medical) evidence corroborating that the veteran's baldness 
is a result of radiation exposure, service connection for 
this disorder is not warranted.  The only evidence which 
asserts this relationship consists of the contentions of the 
veteran.  The veteran's hypothesizing as to the etiology of 
his current baldness, however, is not credible particularly 
if not supported by any medical authority.  Hyder v. Brown, 1 
Vet. App. 321 (1991).  Accordingly, this claim must be 
denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a lung disorder to include as a result 
of ionizing radiation and/or asbestos exposure is denied.

Service connection for pneumonia to include as a result of 
ionizing radiation and/or asbestos exposure is denied.

Service connection for baldness as a result of ionizing 
radiation is denied.



Service connection for residuals of a left hand fracture is 
denied.





	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


